Citation Nr: 0104122	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-13 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than September 13, 
1996, for the grant of a 10 percent disability rating for 
shell fragment wounds of the hands with retained foreign 
bodies.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Birmingham, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in January 1999 that set the effective date of the 10 
percent rating for the residuals of shell fragment wounds to 
both hands at September 13, 1996.  

During an August 2000 videoconference hearing before the 
undersigned the veteran raised a claim of clear and 
unmistakable error (CUE) in all rating decisions from 1990 to 
1996 that denied an increased rating for residuals of shell 
fragment wounds to both hands.  As will be discussed below, 
the March 1994 rating decision is not final.  As such there 
are no remaining final rating decision subject to a claim of 
CUE.  This matter is referred to the RO for appropriate 
action.

At the August 2000 video conference hearing before the 
undersigned the veteran raised the issue of service 
connection for chloracne.  This issue has not been developed 
for appellate consideration and is referred to the RO for 
appropriate action. 


REMAND

Service connection was awarded for residuals of shell 
fragment wounds to both hands in a 1971 rating decision.  The 
disability was assigned a noncompensable rating, which, 
remained in effect until the January 1999 rating decision 
granted a 10 percent rating.  

In December 1993 the veteran filed a claim seeking an 
increased rating.  VA medical records were requested by the 
covering treatment from January 1991 to June 1991, and were 
received in June 1991; medical records were next requested 
reflecting treatment from December 1992 to January 1994.  
They were received in January 1994.  In March 1994, the 
veteran's claim for an increased (compensable) rating was 
denied.  He was notified of that decision in a letter dated 
March 29, 1994.  His Notice of Disagreement was received in 
April 1994, and he was furnished a Statement of the Case 
addressing this claim in October 1994.  

An undated substantive appeal was received by the RO on March 
30, 1995.  In May 1995 the RO informed the veteran that the 
receipt of the substantive appeal was not timely and his 
appellate rights had expired.  

VA regulations stipulate that any written document required 
to be filed within a specified period of time, such as a 
substantive appeal, that is postmarked prior to the 
expiration of the applicable time limit will be accepted as 
having been timely filed.  If the postmark is not of record, 
the postmark date will be presumed to be five days prior to 
the date of receipt of the document by VA, excluding 
Saturdays, Sundays, and legal holidays.  38 C.F.R. 
§ 20.305(a) (2000).  In this case, the substantive appeal was 
due March 29, 1995.  Neither the envelope bearing the 
postmark or a copy of that envelope in which the substantive 
appeal was received are available for the Board's review.  VA 
regulations in effect now and in March 1995 required that the 
postmark date will be presumed to be five business days 
before March 30, 1995, that is, March 22, 1995.  Therefore, 
the substantive appeal received by the RO March 30, 1995, was 
a timely appeal as to the denial of the December 1993 claim 
for an increased (compensable) rating for residuals of shell 
fragment wounds to both hands.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(2000).  In view of these facts the Board finds that 
additional development is required.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify the locations and dates of any 
treatment he has received at VA facilities 
for his service connected residuals of the 
shell fragment wounds to his hands prior 
to December 1993.  The RO should obtain 
all records which are not on file, to 
include from the VA medical facility in 
Birmingham, Alabama, between the dates of 
June 1991 and December 1992.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

3.  Thereafter the RO should re-
adjudicate the issue in appellate status.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


